Exhibit 10.1

Execution Version

RELEASE AGREEMENT

 

1. This Release Agreement is being entered into by Meg A. Gentle (the
“Executive”) and Cheniere Energy, Inc. (the “Company”) in order to further the
mutually desired terms and conditions set forth herein and as a condition to
payment of the Grants and Awards (as defined below) and shall be effective on
August 26, 2016 (“Effective Date”). The term “Company” shall include Cheniere
Energy, Inc., its present and former parents, trusts, plans, direct or indirect
subsidiaries, affiliates and related companies or entities, regardless of its or
their form of business organization.

 

2. (a) The Executive’s timely execution of this (x) Release Agreement and
non-revocation of the General Release and/or ADEA Release contained in Sections
3 and 6 herein and (y) the Settlement Agreement between the Company, Cheniere
Marketing Ltd. and the Executive (the “UK Release”) entered into concurrently
with this Release Agreement, is in partial consideration of the benefits
described in Section 2(b) below under the (1) Cheniere Energy, Inc. 2011
Incentive Plan Restricted Stock Grant dated February 18, 2013, by and between
the Executive and the Company (the “2013 Restricted Stock Grant Agreement”) and
(2) Cheniere Energy, Inc. 2015 Long-Term Cash Incentive Plan Phantom Unit Award
Agreement, dated April 21, 2015, by and between the Executive and the Company
(the “Phantom Unit Award Agreement”).

(b) Upon termination of Executive’s employment, which shall be without Cause
subject to the provisions set forth in this Agreement, and shall be effective on
the Effective Date of this Agreement and provided Executive does not revoke the
ADEA Release as provided herein on or before the seventh day following her
execution of the Agreement or the UK Release attached as Exhibit 1, (1) With
respect to the Executive’s outstanding unvested shares under the 2013 Restricted
Stock Grant Agreement, the Company hereby waives the continuous service
requirement and the Executive shall vest in 20 percent of the Milestone
Restricted Shares (which the parties agree are 120,000 shares) in full
immediately upon upon substantial completion (as defined in the EPC Contract) of
Train 4 of the Liquefaction Project as provided in the 2013 Restricted Stock
Grant Agreement section 5(a)(iii) and the remainder of the unvested restricted
shares shall be forfeited; and (2) 100,000 units of the Executive’s outstanding
unvested units under the Phantom Unit Award Agreement shall vest in full and be
paid on the day following expiration of the revocation period provided in
Section 6(j) and the remainder of the unvested units (which the parties agree
are 33,333 units) shall be forfeited. The Grants and Awards that vest (or, for
the Grant under the 2013 Restricted Stock Grant Agreement for which the Company
has waived the continuous service requirement) pursuant to this paragraph are
the “Grants and Awards,” and the awards that are forfeited pursuant to this
paragraph are the “Forfeited Awards.” The Executive agrees that she is not
entitled to the Grants and Awards by reason of this Release Agreement until and
unless she executes this Release Agreement and the Parties agree that this
Agreement in its entirety shall be null and void ab initio if Executive revokes
the ADEA Release as provided herein or the UK Release attached as Exhibit
1. Also upon termination of Executive’s employment, the Company will pay the
Executive (1) any accrued and unpaid base salary, cost of living allowance and
repatriation allowance for miscellaneous expenses equal to one month’s salary,
(2) Company 401(k) match for all periods up to and including her date of
termination and (3) reimbursement for business expenses



--------------------------------------------------------------------------------

incurred by the Executive including without limitation moving and storage
expenses to be paid by Executive or Company in connection with Executive’s
relocation to Houston including the ongoing cost of storage of household goods
and moving household goods from storage with full unpacking service upon
Executive’s moving to a new residence after termination in accordance with
Company policy or prior agreements with Executive (collectively, the “Accrued
Benefits”). This Release Agreement will not affect the Executive’s (A) rights to
indemnification, (B) rights pursuant to directors and officers insurance, in
each case, under any agreement with the Company, the Company by-laws, the
Company’s certificate of incorporation or as required by law, (C) rights in her
capacity as a shareholder of the Company, (D) rights to income tax and social
security benefits including tax equalization, tax preparation and services of an
external tax advisor in connection with Executive’s assignment in the United
Kingdom as provided in sections 5.1, 5.7.7 and 5.10 of Executive’s Assignment
letter which shall continue for such period as Executive may have tax reporting
or payment obligations arising from her assignment in the United Kingdom, or (E)
rights and benefits she may have under any employee benefit plan as defined in
the Employee Retirement Income Security Act, as amended, (these payments and
benefits, the “Excluded Benefits”).

(d) The Company will return promptly to Executive all personal items from her
Houston and London offices including Executive’s pay stubs which have been
collected and filed in her Houston office.

 

3.

General Release by Executive. Except with respect to (i) the vesting and
payments provided in Section 2(b), (ii) the Accrued Benefits and Excluded
Benefits and (iii) Company’s obligations otherwise set forth in this Agreement,
the Executive, on behalf of herself, her heirs, beneficiaries, personal
representatives and assigns, hereby releases, acquits and forever discharges the
Company, its present and former owners, officers, Executives, shareholders,
directors, partners, attorneys, agents and assignees, and all other persons,
firms, partnerships, or corporations in control of, under the direction of, or
in any way presently or formerly associated with the Company (each, a “Released
Party” and collectively the “Released Parties”), of, from and against all
claims, charges, complaints, liabilities, obligations, promises, agreements,
contracts, damages, actions, causes of action, suits, accrued benefits or other
liabilities she has or may have as of the date she executes this Release
Agreement of any kind or character, in law or in equity, whether known or
unknown, foreseen or unforeseen, vested or contingent, matured or unmatured,
suspected or unsuspected, that may now or hereafter at any time be made or
brought against any Released Party, arising from or in any way connected with or
related to the Executive’s employment with the Company and/or the Executive’s
termination of employment with the Company, including, but not limited to,
allegations of wrongful termination, discrimination, retaliation, breach of
contract, anticipatory breach, fraud, conspiracy, promissory estoppel,
retaliatory discharge, constructive discharge, discharge in violation of any
law, statute, regulation or ordinance providing whistleblower protection,
discharge in violation of public policy, intentional infliction of emotional
distress, negligent infliction of emotional distress, defamation, harassment,
sexual harassment, invasion of privacy, any action in tort or contract, any
violation of any federal, state, or local law, including, but not limited to,
any violation of Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Equal Pay Act, 29 U.S.C. § 206, the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Americans with Disabilities Act, 29 U.S.C. §
621, et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et

 

2



--------------------------------------------------------------------------------

  seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101-2109, the Texas Commission on
Human Rights Act, TEX. LAB. CODE § 21.001, et. seq., the Texas Workers’
Compensation Act, TEX. LAB. CODE §§ 451.001 - 451.003, the Texas Payday Act,
TEX. LAB. CODE § 61.011, et seq., or any other employment or civil rights act,
and any and all claims for severance pay, vacation pay, paid time off or
benefits under any compensation, cash award, bonus, stock grant, equity grants
or awards, or Executive benefit plan, program, policy, contract, agreement, but
excluding any claim for unemployment compensation, any claim for workers’
compensation benefits; and any benefits which the Executive is entitled to
receive under any Company plan that is a qualified plan under IRC §401(a) or is
a group health plan subject to COBRA. COBRA continuation coverage is available
to participants and their beneficiaries who participate in the Company’s group
health plan, to the extent the participant properly elects and pays for such
COBRA continuation coverage. Excluded from the General Release in this Section 3
are claims arising under the Age Discrimination in Employment Act (“ADEA”) and
those claims which cannot be waived by law.

 

4. General Release by Company. Except with respect to the Executive’s
obligations set forth in this Agreement (and except for any claims that cannot
be waived by law or any act of Executive determined by a court of competent
jurisdiction to be a criminal act), Company hereby releases, acquits and forever
discharges the Executive, her heirs, attorneys, agents (each, a “Released Party”
and collectively the “Released Parties”), of, from and against all claims,
charges, complaints, liabilities, obligations, promises, agreements, contracts,
damages, actions, causes of action, suits, accrued benefits or other liabilities
it has or may have as of the date it executes this Release Agreement of any kind
or character, in law or in equity, whether known or unknown, foreseen or
unforeseen, vested or contingent, matured or unmatured, suspected or
unsuspected, that may now or hereafter at any time be made or brought against
any Released Party, arising from or in any way connected with or related to the
Executive’s employment with the Company and/or the Executive’s termination of
employment with the Company, including, but not limited to, all matters and
claims stated and referred to in the July 11, 2016 letter from Sullivan &
Cromwell LLP to Douglas E. Hamel.

 

5. The Executive and Company agree not to commence any legal proceeding or
lawsuit against any Released Party arising out of or based upon Executive’s
employment with the Company or the termination of her employment with the
Company. The Executive and Company represent that each of them have not filed
any charges, complaints, or other proceedings against the other or any of the
Released Parties that are presently pending with any federal, state, or local
court or administrative or governmental agency. Notwithstanding this release of
liability, nothing in this Release Agreement prevents the Executive from filing
any non-legally waivable claim (including a challenge to the validity of this
Release Agreement) with the Equal Employment Opportunity Commission (“EEOC”),
National Labor Relations Board (“NLRB”) or comparable state or local agency or
participating in any investigation or proceeding conducted by the EEOC, NLRB or
comparable state or local agency; however, the Executive understands and agrees
that she is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC, NLRB or comparable state or local
agency proceeding or subsequent legal actions.

 

3



--------------------------------------------------------------------------------

6. ADEA Release. The Executive hereby completely and forever releases and
irrevocably discharges the Company and the other Released Parties, as that term
is defined in Section 3 above, from any and all liabilities, claims, actions,
demands, and/or causes of action, arising under the ADEA on or before the date
of this Release Agreement (“ADEA Release”), and hereby acknowledges and agrees
that:

 

  a. The Release Agreement, including the ADEA Release, was negotiated at
arms-length;

 

  b. The Release Agreement, including the ADEA Release, is worded in a manner
that the Executive fully understands;

 

  c. The Executive specifically waives any rights or claims under the ADEA;

 

  d. The Executive knowingly and voluntarily agrees to all of the terms set
forth in the Release Agreement, including the ADEA Release;

 

  e. The Executive acknowledges and understands that any claims under the ADEA
that may arise after the date of the Release Agreement are not waived;

 

  f. The rights and claims waived in the Release Agreement, including the ADEA
Release, are in exchange for consideration over and above anything to which the
Executive was already undisputedly entitled;

 

  g. The Executive has been and hereby is advised in writing to consult with an
attorney prior to executing the Release Agreement, including the ADEA Release;

 

  h. The Executive understands that she has been given a period of up to 21 days
to consider the ADEA Release prior to executing it, although she may accept it
at any time within those 21 days;

 

  i. The Executive understands and agrees that any changes to Company’s offer,
whether material or immaterial, do not restart the running of the 21-day review
period; and

 

  j. The Executive understands that she has been given a period of seven (7)
days from the date of the execution of the ADEA Release to revoke the ADEA
Release, and understands and acknowledges that the ADEA Release will not become
effective or enforceable until the revocation period has expired.

If the Executive elects to revoke her release of age discrimination claims, the
revocation must be in writing and delivered and presented to Wayne Williams,
Director – Total Rewards, Payroll and HRIS, Cheniere Energy, Inc. by 5:00 p.m.,
Central Time, no later than the seventh day after the date on which the
Executive executes the Release Agreement.

The consideration cited herein including Executive’s and Company’s respective
releases of disputed claims and the promises contained herein are made for the
purpose of purchasing the peace of the Released Parties and are not to be
construed as an admission of liability or as evidence of unlawful conduct by any
Released Party, all liability being expressly denied.

 

4



--------------------------------------------------------------------------------

7. The Executive and Company voluntarily accept the consideration cited herein,
as sufficient payment for this Release Agreement including the full, final, and
complete releases stated herein, and agrees that no other promises or
representations have been made to the Executive by the Company or any other
person purporting to act on behalf of the Company, or to Company by the
Executive, except as expressly stated herein.

 

8. The Executive and Company understand that this is a full, complete, and final
release of their respective Released Parties. As evidenced by their signatures
below, the Executive and Company expressly promise and represent to each other
that they have completely read the Release Agreement and understands its terms,
contents, conditions, and effects. The Executive and Company represent that each
have made no assignment or transfer of the claims covered by Sections 3, 4 or 6
above.

 

9. The Executive is advised to consult with an attorney prior to executing the
Release Agreement. The Executive understands that she has the right to consult
an attorney of her choice and has consulted with an attorney or has knowingly
and voluntarily decided not to do so.

 

10. The Executive states that she is not presently affected by any disability
which would prevent the Executive from knowingly and voluntarily granting the
Release Agreement, and further states that the promises made herein are not made
under duress, coercion, or undue influence and were not procured through
fraud. The Company states that it is fully authorized to execute this Release
Agreement, and further states that the promises made herein are not made under
duress, coercion, or undue influence and were not procured through fraud.

 

11.

The Executive acknowledges that the business and services of the Company are
highly specialized and that the following information is not generally known, is
highly confidential, and constitutes trade secrets: proprietary technical and
business information relating to any Company plans, analyses, or strategies
concerning international or domestic acquisitions, possible acquisitions, or new
ventures; development plans or introduction plans for products or services;
unannounced products or services; operation costs; pricing of products or
services; research and development; personnel information (other than her own);
manufacturing processes; installation, service, and distribution procedures and
processes; customer lists; any know-how relating to the design, manufacture, and
marketing of any of the Company’s services and products, including components
and parts thereof; non-public information acquired by the Company concerning the
requirements and specifications of any of the Company’s agents, vendors,
contractors, customers, and potential customers; non-public financial
information, business and marketing plans, pricing and price lists; non-public
matters relating to Executive benefit plans; quotations or proposals given to
agents or customers or received from suppliers; documents relating to any of the
Company’s legal rights and obligations; the work product of any attorney
employed by or retained by the Company; and any other information which is
sufficiently secret to derive economic value from not being generally known (the
“Confidential Information”). However, Confidential Information does not include
information (A) that was or becomes generally available to the Executive on a
non-confidential basis, if the source of this information was not reasonably
known to the Executive to be bound by a duty of confidentiality, (B) that was or
becomes generally available to the public, other than as a result of a
disclosure by the Executive, directly or indirectly, that is not authorized by
the Company or its affiliate, as

 

5



--------------------------------------------------------------------------------

  applicable, or (C) that the Executive can establish was independently
developed by the Executive without reference to any Confidential Information.
The Executive acknowledges that she will maintain the confidential nature of all
Confidential Information. The Executive further agrees to maintain in the
strictest confidence and to not, directly or indirectly, intentionally or
inadvertently, use, publish, or otherwise disclose to any person or entity
whatsoever, any of the Company’s Confidential Information or any confidential
information belonging to any agent, joint venture, contractor, customer, vendor,
or supplier of the Company regardless of its form, without the prior written
explicit consent of the Company’s Chief Executive Officer. The Executive shall
take reasonable precautions to protect the inadvertent disclosure of
information.

 

12. The Executive acknowledges and agrees that any work product prepared,
conceived, or developed by her during the term of her employment with the
Company, including but not limited to all written documents and electronic data
pertaining thereto, is and shall remain the exclusive property of the Company,
and will be considered Confidential Information subject to the terms of this
Release Agreement. To the extent applicable, the Executive agrees that when
appropriate, and upon written request of the Company, she will acknowledge that
her work product constitutes “works for hire” and will cooperate in the filing
for patents or copyrights with regard to any or all such work product and will
sign documentation necessary to evidence ownership of such work product in the
Company.

 

13. To protect the Confidential Information of the Company, the Executive
agrees, for the time period beginning August 26, 2016 and ending November 26,
2016, not to solicit, or participate in or assist in any way in the solicitation
of any employee of the Company (or any person who was an employee of the Company
during the six-month period preceding such action). For purposes of this
covenant, “solicit” or “solicitation” means the Executive initiates contact with
an employee of the Company (or any person who was an employee of the Company
during the six-month period preceding such action) to become employed with any
other person, partnership, firm, corporation or other entity or directs others
to initiate such contact; provided, that responding to inquiries initiated by
employees of the Company (or any person who was an employee of the Company
during the six-month period preceding such action) or the provision of
references shall not constitute a breach of the obligations in this Section
13. The Executive agrees that the covenants contained in this Section 13 are
reasonable and desirable to protect the Confidential Information of the Company.

 

14. Following the termination of the Executive’s employment with the Company and
for a period of one year thereafter, the Executive agrees to reasonably
cooperate with the Company and its directors, officers, attorneys and experts,
and take such actions the Company may reasonably request with respect to any
investigation, government inquiry, administrative proceeding or litigation
relating to any matter in which the Executive was involved or had knowledge
during her employment with the Company. Any cooperation requests shall take into
account the Executive’s personal and business commitments, and the Executive
shall be reasonably compensated for her time (if appropriate for the matter) and
further reimbursed for any reasonable expenses incurred in connection with such
cooperation within thirty (30) days of providing an invoice to the Company.

 

15.

The Executive represents that she has returned to the Company or destroyed,
except to the extent such return or destruction is expressly excused by the
Company in writing, notes, memoranda, records, documents, employment manuals,
pass keys, computers, computer

 

6



--------------------------------------------------------------------------------

  diskettes, office equipment, sales records and data, and all other information
or property, no matter how produced, reproduced or maintained, kept by the
Executive in her possession, used in or pertaining to the business of the
Company, including but not limited to lists of customers, prices, marketing
plans, Company operating manuals, and other Confidential Information obtained by
the Executive in the course of the Executive’s employment but excluding records
relating to Accrued Benefits or Excluded Benefits or records retained by
Executive for personal financial planning, preparation of tax returns or payment
of taxes including financial and expense account records.

 

16. Nothing in the Release Agreement shall be deemed to affect or relieve the
Company or Executive from any obligation contained in the Indemnification
Agreement between Executive and Cheniere Energy Partners GP, LLC, dated 29 April
2009; the Indemnification Agreement between Executive and Cheniere Energy Inc.,
dated 16 April 2009; the Assignment Letter Ageement provisions relating to
Income Tax and Social Security, Tax preparation services and Foreign chargeable
gains and Confidential Information (§§ 5.1, 5.7.7, 5.10, 10) between Executive
and Cheniere Energy Shared Services, Inc., and Cheniere Marketing Limited dated
July 30, 2013, as amended; and the Confidentiality Agreement between Executive
and Cheniere Energy Inc., dated May 3, 2004, which agreements and covenants the
Executive and Company expressly reaffirm and re-acknowledge herein and which
shall survive Executive’s termination.

 

17. Should any future dispute arise with respect to the Release Agreement, both
parties agree that it should be resolved solely in accordance with the terms and
provisions of this Release Agreement and the laws of the State of Texas. Any
disputes between the parties concerning the Executive’s employment with the
Company and/or the Release Agreement shall be settled exclusively in Harris
County, Texas.

 

18. The Executive hereby waives all rights to recall reinstatement, employment,
reemployment, and past or future wages from the Company. The Executive further
agrees not to apply for employment with the Company unless first receiving
permission to submit such application by the Chief Executive Officer or Board of
Directors. The Executive additionally represents, warrants and agrees that (i)
upon timely (A) receipt of the Accrued Benefits and Excluded Benefits, and (B)
vesting and payout (or settlement, as applicable) of the Grants and Awards (in
accordance with and subject to the terms of this Release Agreement) subject to
her execution and non-revocation of the General Release and/or ADEA Release in
accordance with Section 2, she has (or will have) received full and timely
payment of all wages, salary, overtime pay, commissions, bonuses, other
compensation, remuneration and benefits that may have been due and payable by
the Released Parties.

 

19. The Executive and Company expressly represent and warrant to each other that
each has completely read the Release Agreement prior to executing it, has had an
opportunity to review it with counsel and to consider the Release Agreement and
to understand its terms, contents, conditions and effects and has entered into
the Release Agreement knowingly and voluntarily.

 

7



--------------------------------------------------------------------------------

20. The Executive agrees that the confidentiality provisions in Section 11 of
the Release Agreement are a material part of it and are contractual in nature.

 

21. The Executive and Company acknowledge that they may hereafter discover
claims or facts in addition to or different than those which they now know or
believe to exist with respect to the subject matter of the releases set forth
above and which, if known or suspected at the time of entering into the Release
Agreement, may have materially affected the Release Agreement and their decision
to enter into it. Nevertheless, the Executive and Company hereby waive any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts.

 

22. Whenever possible, each provision of the Release Agreement shall be
interpreted in such manner as to be effective and valid under applicable law;
however, if any provision of the Release Agreement, other than Sections 3, 4 and
6, shall be finally determined to be invalid or unenforceable under applicable
law by a court of competent jurisdiction, that part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of said provision or the remaining provisions of this
Release Agreement. If the Executive challenges the validity of the Release
Agreement and Sections 3 and/or 6 is finally determined to be illegal, invalid,
unconscionable, or unenforceable, the Company shall be entitled, at the
Company’s sole option, to require the Executive to execute a new agreement that
is enforceable. If the Company challenges the validity of the Release Agreement
and Section 4 is finally determined to be illegal, invalid, unconscionable, or
unenforceable, the Executive shall be entitled, at the Executive’s sole option,
to require the Company to execute a new agreement that is enforceable.

 

23. By signing below, Executive hereby resigns from all positions Executive
holds (whether as an officer, manager, member, director, partner or otherwise)
with Cheniere Energy, Inc., Caldera LNG Holdings SpA, Cheniere Chile SpA,
Cheniere Energy Partners GP, LLC, CMI SPA Committee, Cheniere Energy Partners LP
Holdings, LLC, Cheniere GP Holding Company, LLC, Cheniere International
Investments, B.V., Cheniere International Investments Holdings, Sarl, Cheniere
International Investments Sarl, Cheniere Marketing, LLC, Cheniere Marketing Ltd,
Cheniere Marketing Ptd. Ltd, Cheniere Supply & Marketing, Inc., Concepcion LNG
Holding SpA, Corpus Christi Liquefaction, LLC, Corpus Christi Liquefaction Stage
III, LLC, Octopus LNG SpA and any of their respective subsidiaries, affiliates,
general partners and other related entities, effective immediately. Executive
agrees to promptly execute such other documentation as the Company determines
necessary to effectuate Executive’s resignation from such entities.

 

8



--------------------------------------------------------------------------------

/s/ Meg Gentle

Meg Gentle

Date:  

August 26, 2016

CHENIERE ENERGY, INC.

By:  

/s/ Jack A. Fusco

Date:

 

August 26, 2016



--------------------------------------------------------------------------------

Exhibit 1



--------------------------------------------------------------------------------

 

 

CHENIERE ENERGY INC.

and

CHENIERE MARKETING LTD.

and

MEG GENTLE

 

 

  

 

SETTLEMENT AGREEMENT

 

  

 

Herbert Smith Freehills LLP



--------------------------------------------------------------------------------

This SETTLEMENT AGREEMENT is made

BETWEEN:

 

(1) CHENIERE ENERGY INC. a company incorporated in Delaware with registered
address 700 Milam Street, Suite 1900, Houston, Texas 77002 (the “Company”); and

 

(2) CHENIERE MARKETING LTD. a company incorporated in England and Wales with
registered number 08821369 whose registered office is at Wing 4, Fifth Floor,
Berkeley Square House, Berkeley Square, London W1J 6BY (“CML”); and

 

(3) MEG GENTLE (the “Employee”).

WHEREAS:

 

(A) The Employee was, until August 18, 2016, engaged to provide services to CML
under a letter of assignment between the Company, CML and the Employee dated
July 30, 2013, as amended June 16, 2015 (the “Assignment Letter”).

 

(B) At the same time as entering into this Agreement, the Employee will execute
a US Release Agreement with the Company (the “US Release”) as a condition to
continuing eligibility to receive the Awards (as defined in the US Release).

 

(C) The Company and CML are entering into this agreement for themselves and on
behalf of each of their respective Group Companies.

IT IS AGREED as follows:

 

1. SETTLEMENT OF CLAIMS

In consideration of the good and valuable consideration under the US Release,
the Employee agrees to the terms set out in this Agreement.

 

1.1 The Employee represents to the Company and CML (for themselves and on behalf
of each of their Group Companies and each of the former and current and future
officers, employees and agents of itself and each of its Group Companies,
together the “Affiliates”) that she accepts and she does hereby accept the terms
of this Agreement in full and final settlement of any claims she has or may have
against the Company or CML or any of their respective Affiliates in respect of:

 

  1.1.1 any claim that she was unfairly dismissed under section 111 of the
Employment Rights Act 1996 (the “ERA”); and

 

  1.1.2 any claim for a redundancy payment under section 163 of the ERA;

 

  1.1.3 any claim in respect of unpaid wages or deductions from wages under
section 23 of the ERA;

being claims previously made or intimated by or on behalf of the Employee.

 

1.2 Without prejudice to clause 1, the Employee further represents to the
Company and CML (for themselves and on behalf of each of their respective
Affiliates) that she accepts and she does hereby accept the terms of this
Agreement in full and final settlement of any Claims save to enforce the terms
of this Agreement and/or the US Release, that she has or may have against the
Company or CML or any of their respective Affiliates relating to her employment,
assignment, office or the holding of any office, the termination of her
employment, assignment or of any office and/or any other matter (whether or not
relating to her employment, assignment or office), including (without
limitation) any action that might be commenced before an Employment Tribunal or
Court of law in respect of:

 

  1.2.1 any common law claims, including any claim for breach of contract or
tort (including any claim for personal injury);

 

  1.2.2 any claim(s) under European Law or pursuant to the European Convention
of Human Rights;

 

  1.2.3 any claim that she was unfairly dismissed under section 111 of the ERA;

 

  1.2.4 any claim for a redundancy payment under section 163 of the ERA;

 

1



--------------------------------------------------------------------------------

  1.2.5 any claim in respect of unpaid wages or deductions from wages under
section 23 of the ERA;

 

  1.2.6 any claim under the ERA of detriment or unfair dismissal relating to a
protected disclosure as defined in part IVA of the ERA;

 

  1.2.7 any other claim under any of sections 11, 34, 48, 51, 54, 57, 57B, 60,
63, 63C, 63I, 70, 80, 80H, and 93 of the ERA;

 

  1.2.8 any claim in relation to the right to be accompanied under sections 10
to 12 of the Employment Relations Act 1999;

 

  1.2.9 any claim for discrimination, harassment or victimisation (or for
instructing, causing, inducing or aiding discrimination, harassment or
victimisation) because of age, disability, gender reassignment, marriage or
civil partnership, pregnancy or maternity, race, religion or belief, sex or
sexual orientation under section 120 of the Equality Act 2010, or any claim for
equality of terms under sections 120 or 127 of the Equality Act 2010 or any
claim under any related EU legislation;

 

  1.2.10 any claim in relation to rest, holiday or holiday pay under regulation
30 of the Working Time Regulations 1998;

 

  1.2.11 any claim under the Protection from Harassment Act 1997;

 

  1.2.12 any claim for failure to comply with the Data Protection Act 1998; or

 

  1.2.13 any other statutory claims or for breach of statutory duties.

The Employee further confirms and represents that the claims referred to at
sub-clauses 1.2.3 to 1.2.10 are all claims that have been contemplated by the
Employee.

 

1.3 For the purposes of clause 1.2, “Claims” shall mean claims that have arisen
at the date of this Agreement or which subsequently arise in respect of acts or
omissions occurring prior to the date of this Agreement and shall include all
and any claims or rights of action of which at the time of entering into this
Agreement:

 

  1.3.1 neither the Employee nor the Company nor CML (nor any Affiliate) is
aware, or

 

  1.3.2 the Employee but not the Company nor CML (nor any Affiliate) is aware,
or

 

  1.3.3 one or more of the Company, CML and the Affiliates is aware but the
Employee is not aware,

including any claim or right of action arising from a subsequent retrospective
change or clarification of the law. The Employee acknowledges that she agrees to
the terms of clause 1.2 notwithstanding that she acknowledges that she may be
mistaken as to the facts and/or the law concerning any potential claim or right
of action.

 

1.4 The Employee acknowledges that the settlement of each of the claims set out
in the sub-clauses to clauses 1 and 1.2 is and shall be construed as separate
and severable (including in relation to each of the types of claim covered by
the definition of Claims in clause 1.3) and in the event of the settlement of
any such claim being determined as being void for any reason, such invalidity
shall not affect or impair the validity of the settlement of the other claims.

 

1.5 The Employee shall forthwith withdraw her subject access request made on
19 July 2016 under the Data Protection Act 1998 and warrant that she has not
made, and undertake that she will not make, any request for assessment or other
notification to the Information Commissioner or any application or claim to a
Court of law in respect of any failure to comply with such subject access
request. The Employee further undertakes that she will not make any further
subject access requests to the Company, CML or any of their respective Group
Companies in relation to the material she have previously requested.

 

1.6 It is a condition of this Agreement, and the Employee confirms, that:

 

  1.6.1 the Employee has received independent legal advice from Martin Luff, a
relevant independent adviser in the firm of Vinson & Elkins LLP, 20 Fenchurch
Street, 24th Floor, London EC3M 3BY, as to the terms and effect of this
Agreement and in particular its effect on her ability to pursue her rights
before an Employment Tribunal;

 

2



--------------------------------------------------------------------------------

  1.6.2 the conditions in Section 203 of the Employment Rights Act 1996 and the
equivalent provisions in the Equality Act 2010 and the Working Time Regulations
1998 regulating settlement agreements are satisfied; and

 

  1.6.3 the relevant independent adviser named at clause 1.6.1 will provide to
the Company’s solicitors forthwith upon the execution by the Employee of this
Agreement a letter duly signed and dated in the form of the agreed draft at
Schedule 1.

 

2. MISCELLANEOUS

 

2.1.1 With the exception of the right of Group Companies or Affiliates to
enforce the terms of clauses 1 and 1.2 of this Agreement, no term of this
Agreement is enforceable under the Contracts (Rights of Third Parties) Act 1999
by a person who is not a party to this Agreement.

 

2.1.2 The rights of the Group Companies or Affiliates to enforce the terms of
the clauses referred to in sub-clause 2.1.1 are subject to the term that the
Company and CML have the right (which they may waive in whole or in part and
without the consent of or consultation with the Group Company or the Affiliate)
to have the sole conduct of any proceedings in relation to the enforcement of
such rights (including any decision as to commencement or settlement of such
proceedings) but will not owe any duty or have any liability to any of the Group
Companies or Affiliates in relation to such conduct.

 

2.1.3 The parties to this Agreement may agree to rescind or vary any term of
this Agreement without the consent of any Group Companies or Affiliates.

 

2.2 The terms of this Agreement shall prevail over the terms of the Assignment
Letter where such terms in the Assignment Letter conflict with this Agreement in
any way, except as otherwise provided in the US Release.

 

2.3 The Employee confirms that, except as provided in this Agreement and/or the
US Release, she has not relied on any representation, warranty, assurance,
covenant, indemnity, undertaking or commitment which is not contained in this
Agreement and/or the US Release and, without prejudice to any liability for
fraudulent misrepresentation or fraudulent misstatement:

 

  2.3.1 the only rights or remedies in relation to any representation, warranty,
assurance, covenant, indemnity, undertaking or commitment given or action taken
in connection with this Agreement and/or the US Release are contained in this
Agreement and/or the US Release; and

 

  2.3.2 for the avoidance of doubt and without limitation, the Employee has no
right or remedy (whether by way of a claim for contribution or otherwise) in
tort (including negligence) or for misrepresentation (whether negligent or
otherwise, and whether made prior to, and/or in, this Agreement and/or the US
Release).

 

2.4 This Agreement shall be governed by and construed in accordance with English
law and the parties submit to the exclusive jurisdiction of the English courts
and tribunals.

 

2.5 This Agreement is without prejudice and subject to contract until it is
dated and signed by all of the parties, at which point it shall be treated as an
open document evidencing an agreement binding on the parties (notwithstanding
that it may still be labelled “Draft”, “Without Prejudice” or “Subject to
Contract”). This Agreement may be executed in any number of counterparts each in
the like form, all of which taken together shall constitute one and the same
document and any party may execute this Agreement by signing and dating any one
or more of such counterparts.

 

2.6 Each of the provisions in this Agreement are separate and severable and, in
the event of any such provision (including the defined expressions in sub
clauses 3.1.1. to 3.1.7 inclusive) being determined as being unenforceable in
whole or in part for any reason, such unenforceability shall not affect the
enforceability of the remaining provisions or, in the case of part of a
provision being unenforceable, the remainder of that provision.

 

3



--------------------------------------------------------------------------------

3. INTERPRETATION

 

3.1 In this Agreement:

 

  3.1.1 “Affiliates” shall have the meaning set out in clause 1;

 

  3.1.2 “Assignment Letter” shall have the meaning set out in Recital (A);

 

  3.1.3 “Associate” means a body corporate:

 

  (A) which for the time being is a Parent Undertaking of the Company or CML (as
applicable) or a Subsidiary (other than the Company or CML or a Subsidiary of
the Company or CML) of such a Parent Undertaking; or

 

  (B) in whose equity share capital for the time being an interest of 20 per
cent or more is held directly or indirectly (through another body corporate or
other bodies corporate or otherwise) by a Parent Undertaking of the Company or
by a Subsidiary (including the Company or CML) of such a Parent Undertaking or
by a combination of two or more such Parent Undertakings or Subsidiaries;

 

  3.1.4 “CML” means Cheniere Marketing Ltd.;

 

  3.1.5 “Group Company” means a Subsidiary of the Company or CML (as applicable)
or an Associate as defined in sub-clause 3.1.3;

 

  3.1.6 “Subsidiary”, “Parent Undertaking” and “Equity Share Capital” shall have
the respective meanings attributed to them by sections 1162 and 548 of the
Companies Act 2006; and

 

  3.1.7 “US Release” shall have the meaning set out in Recital (B).

 

3.2 In this Agreement, unless the context otherwise requires:

 

  3.2.1 the contents page and headings and bold type face inserted in this
Agreement are inserted for convenience only and shall not affect the
interpretation of this Agreement;

 

  3.2.2 references to clauses, sub-clauses and Schedules are to clauses,
sub-clauses and Schedules of this Agreement;

 

  3.2.3 words in the singular include the plural and vice versa, and a reference
to any gender includes a reference to all genders or, where appropriate, is to
be read as a reference to the opposite gender;

 

  3.2.4 a reference to a person includes a reference to a firm, a body
corporate, an unincorporated association or a partnership;

 

  3.2.5 a reference to a statute or statutory provision shall include a
reference to any subordinate legislation made under the relevant statute or
statutory provision and is a reference to that statute, provision or subordinate
legislation as from time to time amended, consolidated, modified, re-enacted or
replaced.

 

4



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have executed this Agreement as a Deed on
the day and year written below.

 

EXECUTED AS A DEED by    )                                            
                                   [signature] MEG GENTLE         in the
presence of:    )                                            
                                   [signature] Name of witness (in BLOCK
CAPITALS)                         Address of witness                        
DATED    )        EXECUTED AS A DEED by the Company    )     
                                                                         
[signature] acting by                                  in the presence of:    )
                                                                              
[signature] Name of witness (in BLOCK CAPITALS)                         Address
of witness                         DATED    )        EXECUTED AS A DEED by CML
   )                                            
                                   [signature] acting by
                                 in the presence of:    )     
                                                                         
[signature] Name of witness (in BLOCK CAPITALS)                         Address
of witness                         DATED    )       

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

LETTER FROM INDEPENDENT ADVISER

I, Martin Luff of Vinson & Elkins LLP, am a qualified lawyer and relevant
independent adviser within the meaning of Section 203 of the Employment Rights
Act 1996 and the equivalent provisions in the Equality Act 2010 and the Working
Time Regulations 1998.

I have advised Meg Gentle on the terms and effect of the Settlement Agreement
between Meg Gentle and her employer, Cheniere Energy Inc. and Cheniere Marketing
Ltd. dated August 26, 2016, in particular its effect on her ability to pursue
her rights before an Employment Tribunal.

I confirm that at the time of giving that advice there was a contract of
insurance, or an indemnity provided for members of a professional body, covering
the risk of a claim by Meg Gentle in respect of any loss which may arise in
consequence of the advice.

Signed:                                 

 

6